DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group II, claims 15 and 17, in the reply filed on February 1, 2021 is acknowledged.  Claims 1-14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  In addition, Applicant has elected without traverse the species A) chemical termination, from the group of species of termination of primer extension, drawn to claim 11, the species C) arrays, from the group of species of location for depositing template DNA, drawn to claim 13, the species G) sequencing by synthesis, from the group of species of sequencing, drawn to claim 14, and the species K) a DNA polymerase, from the group of species of enzyme, drawn to claims 17 and 18.  The election of species A, C and G are moot since the product of Group II was elected.  Claims 15 and 17 are generic to the elected species.  Claims 15, 17 and newly added claim 18 read on the elected species and will be examined on the merits.  No claims have been canceled. 
The traversal is on the grounds that there is no burden searching all the groups, in particular Groups II and III, arguing that these groups share key steps relevant to the search of the prior art, and that they should be examiner together to maximize prosecution efficiency.  This is not found persuasive for several reasons.  First, although 
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 15, 17 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 15 recites the limitation “(i) partially hybridized thereto, a second DNA strand, where each second strand DNA comprises a portion complementary to the target sequence and a portion complementary to at least part of the adapter sequence”, while step (ii) recites a “third strand”, and step (c) recites “a fourth strand”.  It is not clear what 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiptated by Kazakov et al. (U.S. Patent Pub. No. 2012/0164651). 

(a)    single-stranded DNA concatemers, each concatemer comprising a plurality of monomers, each monomer comprising a target sequence and an adaptor sequence (the MNAs that are generated by RCA comprise multiple repeats of the original RNA molecule and an adapter sequence within each repeat that was ligated to the RNA prior to circularization, see paragraphs 19 and 20);
(b)    wherein each of a plurality of monomers of at least a subset of the DNA concatemers in (a) comprise,
(i) partially hybridized thereto, a second DNA strand, where each second strand DNA comprises a portion complementary to the target sequence and a portion complementary to at least part of the adaptor sequence, and wherein a portion of the second strand is not hybridized to the concatemer and a portion of the second strand complementary to at least part of the adaptor is hybridized to the adaptor (an MNA may be amplified by a hyperbranched strand displacement amplification (HSDA) method wherein a forward primer binds within each repeating unit of an MNA and initiates a 
(ii) a third DNA strand comprising a portion complementary to, and hybridized to, the target sequence (a forward primer upstream from the displaced second DNA strand that is extended and displaces the second DNA strand represents the third DNA strand, as seen on the left in the bottom panel of Figure 7); and
(c) wherein each of at least a subset of the plurality of monomers of (b) comprises a fourth DNA strand hybridized to the third DNA strand at a hybridization site, wherein the fourth DNA strand comprises at least a portion of the sequence of the adaptor and the hybridization site is complementary to at least part of the second adaptor sequence (an overlapping reverse primer is used that binds to the opposite strand to generate a branched amplicon and represents the fourth DNA strand, see Figure 7, Primer R in bottom panel; it is noted that while the structures as shown in Figure 7 are generated during the process of HSDA, and therefore are constantly changing during the reaction, the array comprises each of these structures at various times during the reaction and therefore anticipates the array as currently claimed).
With regard to claim 17, Kazakov teaches a composition or system comprising an array according to claim 15 and an enzyme selected from DNA ligase and DNA polymerase, wherein the DNA polymerase has strand displacement activity (HSDA is performed with a strand-displacing DNA polymerase, such as Bst DNA polymerase, see paragraphs 49, 126 and 193). 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazakov et al. (U.S. Patent Pub. No. 2012/0164651) in view of Beach et al. (U.S. Patent Pub. No. 2003/0082559). 

With regard to claim 18, Beach teaches methods and compositions for the amplification of vector sequences, including amplification of vectors applies to the elucidation of mammalian gene function (see Abstract and paragraphs 14 and 15).  Beach further teaches methods for excision of target sequences from a target cell genome, wherein the target nucleic acid sequence is a retroviral vector having long terminal repeat end, and wherein the excised target sequences are circularized by ligation and amplified by rolling circle amplification using a Phi29 DNA polymerase (paragraph 16).  In addition, Beach teaches that a variation of RCA, hyperbranched rolling circle amplification (HRCA) may be performed to amplify the target sequences, wherein two primer are used, one that binds to the initial circular template to generate a tandem single-stranded DNA, and a second primer that binds to each complementary sequence in the tandem single-stranded DNA, wherein strand displacement of each extending primer displaces products of downstream primers to generate a continuously expanding pattern of branches connected to the original circle, and wherein the HRCA process may be performed by strand-displacing polymerases such as Phi29, Vent and Bst DNA polymerases (paragraphs 458 and 459). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Kazakov and Beach since both references teach methods for nucleic acid amplification using a two-primer strand displacement system wherein a first primer binds to a 9 fold amplification of the input DNA, making it particularly useful for cloning genes or heterologous DNA fragments directly from a single cell (see Beach, paragraph 461). 

Conclusion

12.	Claims 15, 17 and 18 are rejected over the prior art.  No claims are free of the prior art.  In addition, claims 15, 17 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite. 

Correspondence

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637